COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00104-CV


Kenneth P. Gross and Betsy L.              §    From the 67th District Court
Gross
                                           §    of Tarrant County (67-254054-11)
v.
                                           §    July 11, 2013

First Texoma National Bank                 §    Opinion by Justice Gabriel



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Kenneth P. Gross and Betsy L. Gross

shall pay all costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel